Citation Nr: 1728098	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis B.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran's prior attorney L.L. withdrew her representation in May 2017 after the matter was certified to the Board in April 2017.  The undersigned finds good cause is present to allow the withdrawal of representation under 38 CFR 20.608 (b)(2) and enable the matter to proceed to adjudication.  The representative indicated that she discussed the withdrawal with the Veteran as well as provided written notice.  She indicated she was withdrawing as the Veteran had recently been granted entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran indicates that he discovered that he suffered from Hepatitis B in service, in 1971, and he was asked to not participate in blood drives.  He claimed he was exposed to Hepatitis B while on active duty.  The Veteran's STRs reflect stomach pain in June 1964, stomach, liver or intestinal trouble in October 1966 and sarcoidosis with mild liver involvement in September 1971.  The Veteran is service connected for sarcoidosis.  VA treatment records reflect current diagnosis of and treatment for Hepatis B.  The Veteran has not yet been afforded a VA examination for Hepatitis B.  As there is evidence of problems with the Veteran's liver in active duty, coupled with his allegation that he was diagnosed with Hepatitis B during active duty or shortly thereafter, the Board finds a VA examination is required to determine if the in-service liver problems were etiologically linked to the current diagnosis of hepatitis B.  

Further, the Veteran in June 2010 indicated in part that he was treated for Hepatitis B at Sierra Medical Center in El Paso, Texas.  The Board finds remand also required to request these records and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request authorization to obtain all outstanding private treatment records, including from Sierra Medical Center in El Paso.  A negative reply is required if the records cannot be obtained.  Obtain all outstanding VA treatment records to the extent possible.  

2.  Schedule the Veteran for an appropriate VA examination on his claimed Hepatitis B disability.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed Hepatitis B disability was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a) The examiner is asked to consider the Veteran's lay statements that he discovered that he suffered from Hepatitis B in service, in 1971, and he was asked to not participate in blood drives.  He claimed he was exposed to Hepatitis B while on active duty.  

(b) The examiner is also asked to consider the Veteran's STRs which reflect stomach pain in June 1964, stomach, liver or intestinal trouble in October 1966 and sarcoidosis with mild liver involvement in September 1971.  

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




